436 S.E.2d 835 (1993)
335 N.C. 233
Joyce M. DANIEL,
v.
CAROLINA SUNROCK CORPORATION, a North Carolina Corporation, and Bryan Pfohl, Individually.
No. 261A93.
Supreme Court of North Carolina.
December 3, 1993.
*836 Pulley, Watson & King, P.A. by Tracy Kenyon Lischer, Durham, for plaintiff-appellee.
Haynsworth, Baldwin, Johnson and Greaves, P.A. by Charles P. Roberts, III, and Lucretia D. Smith, Greensboro, for defendant-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion by Judge Lewis, 110 N.C.App. at 384, 430 S.E.2d at 311, the decision of the Court of Appeals on the issue of wrongful discharge, the only issue before this Court, is reversed.
REVERSED.